Citation Nr: 1805835	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for a right shoulder disability, to include status post right shoulder reconstruction and status post right shoulder capsular tightening. 

2.  Entitlement to an initial increased rating in excess of 10 percent for degenerative arthritis of the right ankle.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2003 to January 2005, with prior and subsequent Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for degenerative arthritis of the right shoulder status post right shoulder reconstruction, rated at 10 percent, and degenerative arthritis of the left ankle, rated at 10 percent. 

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for a right shoulder disability and for degenerative arthritis of the right ankle.  The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran's representative, in a November 2017 hearing brief, argued that the Veteran is entitled to an increased rating, or, in the alternative, to a remand for a new VA examination, based on a worsening of his right shoulder and right ankle disabilities since his last VA examination.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran was last afforded a VA examination (conducted by QTC Medical Services) for his right shoulder and right ankle disabilities in March 2014, which was almost four years ago.  Although the last examinations are not unduly remote, recent contentions made by the Veteran, through his representative, regarding his symptomatology indicate a worsening when compared to his subjective reports during the March 2014 examinations.  

Additionally, VA outpatient treatment records from 2015, the most recent of record, indicated that the Veteran's conditions may have worsened.  Specifically regarding the Veteran's right shoulder, a progress note from July 2015 indicated that results from a MRI are consistent with tendinopathy to the rotator cuff and more importantly a superior labral tear at the biceps insertion.  The progress note further indicated that the Veteran needed right arthroscopic shoulder reconstruction of this torn labrum.  Regarding the Veteran's right ankle, progress notes indicate reports of increased instability and pain on motion.  

Consequently, as there may have been changes in the Veteran's conditions, the Board finds that new examinations are needed to fully and fairly evaluate the Veteran's claims.  See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records related to the claims on appeal, specifically those medical records subsequent to July 2015.

2.  Schedule the Veteran for an appropriate VA examination to identify the current nature and severity of his right shoulder and right ankle disabilities.  

The Veteran's electronic claims file should be made available to, and reviewed by, the examiner. 

3.  Thereafter, readjudicate the issues on appeal based on all the evidence of record, and if any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case.  The Veteran should be provided a reasonable period to respond before the case is returned to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




